DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dominique Combs on 05/02/2022.

The application has been amended as follows: 
Claim 1 is amended to correct the spacing in claim 1.
In the claims: 
Please replace text of claim 1 with the following text with correct indentation in last paragraph.
1. (Previously Presented) A position sensing arrangement configured to sense the position of a revolute joint of an articulated structure, the position sensing arrangement comprising:
a disc comprising:
a first magnetic ring with m magnetic pole pairs, and a second magnetic ring with n magnetic pole pairs, where m and n are co-prime, and
a mounting arrangement by which the disc is mountable to a magnetisation jig during manufacture and the articulated structure during operation, the mounting arrangement permitting the disc to be mounted to the magnetisation jig and articulated structure in a single orientation only; and
a magnetic sensor assembly comprising: a first magnetic sensor array configured to detect the magnetic pole pairs of the first magnetic ring, and a second magnetic sensor array configured to detect the magnetic pole pairs of the second magnetic ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858